United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 09-2560
      ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Vondra D. Alexander,                   *
                                       *
            Appellant.                 *

      ___________                          Appeals from the United States
                                           District Court for the
      No. 09-2744                          Eastern District of Arkansas.
      ___________
                                           [UNPUBLISHED]

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Sharon L. Alexander,                   *
                                       *
            Appellant.                 *

                                  ___________

                             Submitted: March 8, 2010
                                Filed: March 15, 2010
                                 ___________
Before BYE, ARNOLD, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Sharon and Vondra Alexander appeal the respective 61-month and 43-month
sentences they received for conspiracy to commit bank fraud in violation of 18 U.S.C.
§§ 1344 and 1349. Vondra Alexander argues the district court1 erred by imposing an
excessive sentence relative to others involved in the case and by failing to consider
mitigating circumstances. Sharon Alexander contends the court erred by failing to
properly weigh factors justifying a variance such as her mental and physical health
and her family responsibilities. We affirm.

       The facts underlying this appeal are more fully stated in the Alexanders'
previous appeal, United States v. Alexander, 556 F.3d 890 (8th Cir. 2009). Sharon
and Vondra Alexander, who are sisters, were indicted along with ten others on
multiple charges in connection with stealing and passing stolen checks. Sharon and
Vondra each pleaded guilty to conspiracy to commit bank fraud and the government
moved to dismiss the remaining charges against them. The district court sentenced
Vondra to 63 months of incarceration and Sharon to 87 months of incarceration, each
at the bottom of their respective Guidelines ranges. On appeal, this Court vacated the
sentences and remanded because the district court committed plain error by applying
a presumption of reasonableness to the advisory Guidelines. Alexander, 556 F.3d at
893-894. On remand, the district court gave Vondra and Sharon each a 30 percent
downward variance from the Guidelines, resulting in a sentence of 43 months of
incarceration for Vondra and 61 months of incarceration for Sharon.




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
       We conclude the district court did not abuse its discretion by rejecting the
additional grounds for variances proposed by the Alexanders. United States v.
Zastrow, 534 F.3d 854, 855 (8th Cir. 2008) (setting forth the standard of review). The
district court did not commit any significant procedural error because it properly
calculated the Guidelines ranges and weighed the sentencing factors under 18 U.S.C.
§ 3553(a). United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).
In Vondra's case, we reject the assertion the district court ignored the facts of the case
in imposing an excessive sentence relative to others and failed to consider mitigating
factors. The court stated it found the disparity among the sentences to be a compelling
factor, and accordingly it granted a 30 percent downward variance for both Vondra
and Sharon. The court justified the remaining disparity in sentences as being a result
of Vondra and Sharon's roles in the offense, their offense levels and criminal histories,
and the enhancements they received. The court also referred to the original sentencing
hearing, at which it considered Vondra's caretaking role in her family as a mitigating
factor. However, the court determined Vondra's caretaking role did not justify an
additional variance. These are precisely the type of defendant-specific determinations
more appropriately suited for the sentencing court, and we find no procedural error in
the court's analysis. United States v. White, 506 F.3d 635, 644 (8th Cir. 2007) ("In
reviewing whether the district court's variance fell outside the range of choice dictated
by the facts of the case, we are mindful of the fact that the sentencing judge has access
to, and greater familiarity with, the individual case and the individual defendant before
him than the Sentencing Commission or the appeals court.").

      Similarly, we reject Sharon's argument regarding the district court's improper
weighing of her physical and mental health condition and her family responsibilities.
Under 18 U.S.C. § 3553(a)(1), courts are required to consider "the history and
characteristics of the defendant," including consideration of a defendant's medical
condition. Id. at 644. We cannot conclude the district court abused its discretion in
weighing Sharon's health condition and family responsibilities. To the contrary, the
court was presented with extensive information including testimony from Sharon and

                                           -3-
her daughter indicating the nature of Sharon's health issues and family responsibilities.
The court acknowledged the genuine nature of Sharon's health problems. See United
States v. Wahlstrom, 588 F.3d 538, 547 (8th Cir. 2009) (rejecting the claim the district
court abused its discretion in weighing the defendant's background where the court
was presented with extensive information and acknowledged the defendant's personal
history). The record indicates the court considered the appropriate factors and
provided adequate justification for granting a 30 percent downward variance. White,
506 F.3d at 648. Giving deference to the district court's determination, we find the
sentences of 43 months of incarceration for Vondra Alexander and 61 months of
incarceration for Sharon Alexander are not unreasonable and are not an abuse of
discretion. Zastrow, 534 F.3d at 856.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -4-